Citation Nr: 0117484	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-07 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to an effective date earlier than September 27, 
1999, for award of a total disability rating for compensation 
purposes based on individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from October 1950 to October 
1953.

This appeal arises from a February 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts that established entitlement to a 
total disability rating for compensation purposes based on 
individual unemployability (TDIU) and established eligibility 
to dependent's educational assistance under 38 U.S.C. Chapter 
35, both effective from September 27, 1999.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for an 
earlier effective date for TDIU. 

The veteran has not requested a hearing.  

In November 1999, the veteran, through his representative, 
claimed clear and unmistakable error in a March 1954 rating 
decision.  The RO has not yet addressed this issue and it is 
referred for appropriate action.  It is not inextricably 
intertwined with the issue on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).


FINDINGS OF FACT

1.  All evidence necessary for disposition of the claim has 
been obtained.

2.  On January 6, 1999, a VA examiner reported an increase in 
service-connected disability.  That is the earliest date as 
of which it is factually ascertainable that the veteran's 
service-connected disabilities are of such severity as to 
preclude employment.  

3.  The veteran submitted a claim for TDIU on September 27, 
1999.

4.  In February 2000, the RO established entitlement to TDIU 
based on increased service-connected disability effective 
from September 27, 1999.  

CONCLUSION OF LAW

The criteria for an effective date of January 6, 1999, for 
grant of TDIU have been met.  38 U.S.C.A. §§ 1151, 5107 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records reflect that in April 
1952 he sustained a line of duty through and through gun shot 
wound (GSW) in the right thigh by an accidental discharge of 
his .38 cal. revolver.  The bullet entered through the medial 
thigh and exited the posterior thigh about 5 inches away.  
There was no fracture, nerve or artery involvement but there 
was muscle necrosis.  

In September 1952, the veteran was wounded in action by enemy 
machine gun fire in Korea, with a through and through GSW to 
the right hip.  There was an entrance wound and exit wound 
with involvement of the gluteus maximus muscle.  A counter 
incision was made between the two wounds for drainage.  
Healing was problematic but the wounds closed eventually.  

In March 1954, the RO established service connection for 
residuals of the two GSWs (right thigh and right buttock and 
hip).  Each received a 20 percent disability rating.  In a 
September 1970 decision, the Board combined the two 20 
percent disabilities into one 40 percent disability.  In 
April 1982, the RO granted secondary service connection for 
degenerative disc disease of L5-S1 and assigned a 20 percent 
disability rating.  

The veteran requested an increased rating in February 1992 
but that claim was denied by the RO in  June 1992.  In April 
1994, the veteran again requested an increased rating.  The 
RO denied the claim in a September 1994 rating decision.  The 
veteran appealed.

According to a February 1997 VA examination report, the 
diagnoses were residuals of GSW to right buttock with 
multiple well-healed scars of the right trochanteric bursa 
area and medial thigh; degenerative joint disease of the 
right hip secondary to GSW; degenerative joint disease of 
both hips, right more than left; and right greater 
trochanteric bursitis due to scarring secondary to GSW.  The 
examiner noted marked limitation of motion of the right hip.  
The examiner did not offer any comment on the effect of the 
service-connected GSW residuals on the veteran's ability to 
work.

In an August 1997 rating decision, the RO continued a 40 
percent rating for the GSWs and a 20 percent rating for 
degenerative disc disease of L5-S1.  By that same decision, 
the RO also granted service connection for post-traumatic 
stress disorder (PTSD) and assigned a 10 percent disability 
rating effective from April 1994.  Records considered as part 
of that claim included an August 1995 report of a PTSD 
assessment offered following mental status examination, 
structured clinical interview and psychometric testing.  It 
was noted that the veteran was a retired letter carrier who 
had worked for the postal service for 33 years.  He 
reportedly did not like working for the postal service and 
disliked his supervisors and coworkers.  It was further noted 
that after retirement, the veteran had worked for a florist 
briefly, but quit because of ulcers.  

The veteran disagreed with the evaluation of the PTSD and 
perfected an appeal with regard to that claim.  

In October 1997, the veteran withdrew his appeal for a higher 
rating for service-connected GSWs.  

In December 1998, the veteran requested re-evaluation of his 
GSWs and his service-connected lower back disability.  He 
reported decreased range of motion and increased pain in both 
the lower back and right hip.  The RO received that request 
on December 28, 1998.

The veteran underwent a VA muscle examination on January 6, 
1999.  The examiner noted that the veteran had retired from 
working as a letter carrier about 10 years earlier, at least 
in part because of hip and back pain.  The examiner noted 
that X-rays in 1998 showed degenerative arthritis of both 
hips, and degenerative disc disease of the lumbar spine.  The 
examiner noted that those conditions had worsened.  The 
diagnoses were GSW to the right thigh and buttock; 
degenerative arthritis of the right hip, advanced; 
degenerative arthritis of the left hip to a lesser extent; 
greater trochanteric bursitis, recurrent; and, degenerative 
disc disease and degenerative arthritis of the lumbosacral 
spine.  

In a March 1999 rating decision, the RO continued a protected 
40 percent rating for residuals of GSW of the right buttock, 
hip, and thigh with degenerative joint disease of the right 
hip.  The RO also continued a 20 percent rating for 
degenerative disc disease of L5-S1.

An April 1999 statement from the VA outpatient clinic noted 
that the veteran had been followed in the clinic since 
October 1997 for treatment of chronic depression with angry 
outbursts.  Monthly psychotherapy and daily medication had 
resulted in some degree of symptom improvement, but without 
complete remission, and without change in underlying 
personality style or upset with his military experience.  

In an August 1999 rating decision, the RO assigned a 30 
percent disability rating for PTSD, effective from April 
1994.  The rating decision noted that the combined rating for 
the veteran's service-connected disabilities was 70 percent, 
effective from April 24, 1984.  

In an August 1999 statement, the veteran cited the recent 
"favorable action" which increased the rating for PTSD to 
30 percent and withdrew his appeal with regard to the claim 
for increase.  

In a note dated September 23, 1999, a VA physician stated 
that the veteran had severe service-connected osteoarthritis 
of the right hip and opined that the veteran was disabled 
from working.  The veteran submitted that note along with a 
VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Individual Unemployability on September 
27, 1999.  According to the form, he had worked full time as 
a letter carrier until December 1989 and had not worked since 
that time except as a part time security officer for a period 
from May to September 1999.  He reported that he stopped 
working because of PTSD and arthritis. 

In October 1999, the veteran submitted a letter from a former 
employer who noted that the veteran left his security officer 
job in August 1999 to have hip replacement surgery.  

In November 1999, the veteran's representative submitted a 
letter written by a VA psychiatrist to the effect that the 
veteran's PTSD was more disabling than currently rated and 
should be assigned a 50 percent disability rating.  The 
representative requested that the RO consider the letter as 
evidence of entitlement to TDIU.  

In the February 2000 rating decision presently on appeal, the 
RO established entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
effective from September 27, 1999.  The RO cited the 
September 1999 VA medical opinion concerning arthritis of the 
right hip as the underlying reason for the total rating.  

In an April 2000 substantive appeal, the veteran argued that 
the effective date for TDIU should have been April 1994, the 
effective date of the 30 percent rating for PTSD.  The 
veteran noted that at that time his total combined rating 
became 70 percent, thus qualifying for a TDIU rating. 

I.  Legal Analysis

VA will grant a total rating based on individual 
unemployability where the evidence shows that the veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2000).  As noted previously, 
the RO determined that the veteran was entitled to a total 
disability rating based on unemployability in an April 1997 
rating action and assigned an effective date of June 19, 
1995.   

Under the law, in the context of this issue on appeal, the 
effective date of an award of a total rating based on 
unemployability is the earliest date as of which it is 
factually ascertainable that such benefit was warranted if a 
claim is received within one year from such date, otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o).

In asserting entitlement to an effective date earlier than 
September 27, 1999, for an award of a TDIU, the veteran 
contends that the proper effective date for his TDIU should 
be April 24, 1984, inasmuch as that is the date on which he 
arguably initially satisfied the schedular criteria necessary 
to qualify for a TDIU.  While the veteran may have satisfied 
the schedular criteria at that time, the Board points out 
that an award of TDIU also requires a showing that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  At the same 
time, the Board is mindful that a TDIU might be awarded even 
if the requisite schedular criteria is not met if a claimant 
is nevertheless shown to be "unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities."  38 C.F.R. § 4.16(b).

The Board is required to look at all communications in the 
claims folder that may be interpreted as applications for 
claims, formal and informal, for increased benefits, and 
then, look to all other evidence of record to determine the 
"earliest date as of which," within the year prior to the 
claim, the increase in disability was ascertainable.  
Servello v. Derwinski, 3 Vet. App. 196 (1992); 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.155, 3.400(o)(2).   

According to the February 2000 rating decision, the TDIU 
rating assigned in this case is based on a September 23, 1999 
VA physician's written report finding that the veteran's 
service-connected arthritis had rendered him unemployable.  

A formal application for TDIU was received at the RO on 
September 27, 1999.  Two medical reports evincing increased 
severity of service-connected disability were received within 
the year prior to the claim.  One report is dated September 
23, 1999 and a report of VA examination is dated even 
earlier, on January 6, 1999.  Each report reflects that the 
veteran's service-connected disability had worsened, although 
only the September 23, 1999 report specifically mentions 
unemployability.  However, after considering both reports, 
the Board is persuaded that the requirements for TDIU were 
met on January 6, 1999, the date of the VA examination report 
which noted that pain associated with the service-connected 
left hip and back conditions was at least partially 
responsible for the veteran's early retirement.  This also 
comports with the requirement of 38 C.F.R. § 3.157(a), which 
states that a report of examination will be accepted as an 
informal claim for benefits if the report related to a 
disability which may establish entitlement and if the report 
is followed by a claim specifying the benefit sought is 
received within one year. 38 C.F.R. § 3.157(b).  

While the record includes the veteran's claims for increased 
ratings for his various disabilities, none of the records 
prior to January 1999, include a claim, either formal or 
informal, of entitlement to unemployability benefits due to 
service connected disorders alone or a medical statement 
suggesting that the veteran was unemployable due to his 
service-connected disabilities alone.  

Upon review of the evidence, the Board finds that the 
earliest date on which entitlement to a TDIU was clinically 
ascertainable would be the date of the January 1999 VA 
examination.  Entitlement was not clinically established 
prior to that date.  Thus, the date of the January 6, 1999 VA 
examination report controls-not the date of receipt of the 
application for TDIU nor the December 1998 informal claim for 
an increased rating.  The Board finds that the evidence 
favors the claim for an effective date earlier than September 
27, 1999 for award of TDIU and the claim must be granted.  

In reaching this decision, the Board notes that the veteran 
has been informed of the evidence necessary to substantiate 
his claim and provided an opportunity to submit such 
evidence.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Accordingly, the Board finds that the duty to 
assist has been fulfilled.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000). 


ORDER

An earlier effective date of January 6, 1999, for an award of 
a total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulation governing payment of monetary benefits.  



		
	M. E. LARKIN
	Acting Member, Board of Veterans' Appeals



 

